Appeals from order dated March 1, 1936, settling the account of the receiver in a foreclosure action and directing that the balance in his hands, after the payment of commissions and attorney’s fees, be turned over to plaintiff; from order of April 1, 1936, as amended on reargument, in so far as it adheres to the original decision and denies the motion of defendant Mel & Sons, Inc., in all other respects; and from order dated April 15, 1936, in so far as it directs that the motion for resettlement of the order of April 1, 1936, be in all other respects denied. Orders affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.